DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-34 are pending in this application.
Preliminary amendment dated December 9th, 2019 has been accepted by the Examiner.
No IDS was submitted by the Applicant.

	Examiner note: Examiner has examined claim set dated 12/09/2019 after conducting an interview with Applicant’s representative. As per Applicant’s representative Lainie E. Parker (Reg. No.: 36,123), claim set dated 12/09/2019 was intended for prosecution.  

Specification
The disclosure is objected to because of the following informalities: CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Applicant should resubmit an updated specification wherein claims should be removed from the specification.
Appropriate correction is required.


Claim Objections
Claims 1-5, 9 and 34 are objected to because of the following:
Claim 1 recites “information” in lines 8, 11 and 13, it’s not clear if these information are different and same information. Also recites, “the inputted Receiver Unique Identifier” in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a targeted receiver” in line 3 and line 9. It’s unclear if this targeted receiver is different from the targeted receiver of claim 1. Also recites “satG”, Applicant needs to define “satG”. Also recites “at least one Unique Identifer” in lines 14 and 16. There is insufficient antecedent basis for this limitation in the claim. Recies “data base” which should be one word “database”. 
Claim 3 recites “the said at least one receiver of the plurality of receivers” in line 7. This limitation may should be written as “said at least one receiver of the plurality of receivers”. Applicant should look for similar issues in other claims.
Claim 4 recites “the submitted of an anonymous location” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the drop-down list”, “the standardized template”, “the at least one Unique Identifier”, “the level of priority”, “the said customized standardized template” and “the level”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “imessage” in 7, it’s unclear what is imessage.
Claim 34 recites “UCI” in line 6, 8, 10, 14 and 17. Applicant may rewrite “UCI” as “Unique Code Identifier (UCI)” for the first recitation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. US 9,071,579 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-7 of U.S. Patent No. US 9,071,579 B1 contains every element of claims 1, 2 and 5-9 of the instant application and thus anticipate the claims of the instant application (see Claim Comparison Table below).
Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,419,399 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10,419,399 B1 contains every element of claims 5 and 20 of the instant application and thus anticipate the claims of the instant application (see Claim Comparison Table below).

Instant Application 16/574,078
US 9,071,579 B1
1. (Original) A computer implemented method for at least one submitter to communicate information comprising executing on at least one computer at least one of the following steps: 
sending an anonymous communication from at least one submitter, from at least one user-interface of at least one input device, connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information sent to at least one receiver; 







generating at least one Unique Identifier for said information; sending the at least one Unique Identifier; 








matching a targeted receiver to a specific communication and information with a Receiver Unique Identifier; 





granting the targeted receiver access to communication and information by utilizing the Unique Identifier for said information with the Receiver Unique Identifier; and/or wherein the targeted receiver is permitted to open communication(s), read the communication(s), act on the communication(s), forward the communication(s), respond to the communication(s), reply to the communication(s), and/or delete the communication(s) based on the matching of the inputted Receiver Unique Identifier; and further comprising a step of the at least one receiver(s) responding to, 2forwarding, taking an action, and/or making a report based on the communication received from the at least one submitter.
2. The method of claim 1 further comprising at least one of the following: whereby the at least one receiver receiving information being sent, is a targeted receiver for the communication; encrypting the information, in part or in whole; decrypting the information, in part or in whole; whereby the information being submitted is encrypted to be sent to the satG at least one receiver(s), wherein at least one of the at least one receiver(s) is a targeted receiver for the communication; communicating and/or transmitting information through at least one of text, e-mail, phone, audio, visual, facsimile, instant message, social network transmission, communication, and/or data transmission, and through the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN; generating at least one Unique Identifier and associating it with the submitted information, in part or in whole; sending at least one Unique Identifier and at least one confirmation message to the said at least one submitter;  3choosing by the 
. A method for at least one submitter to communicate information comprising: 


sending an anonymous communication from the at least one submitter, from at least one user-interface of at least one input device, connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information; 

encrypting the information, in part or in whole; submitting the encrypted information and any other information to be sent to at least one receiver of a plurality of receivers, wherein the at least one receiver of the plurality of receivers is generating at least one unique identifier associated with the submitted information, in part or in whole; sending the at least one unique identifier and at least one confirmation message to the at least one submitter; sending the at least one unique identifier and any non-encrypted information or message to the at least one receiver of the plurality of receivers; 

matching the targeted receiver to a specific communication and information targeted by the submitter associated to the at least one unique identifier stored in the database; providing a Receiver Unique Identifier to a host system administration device, system administration device, and to the targeted receiver; 
granting the targeted receiver access to secure communication and information targeted by the submitter for the targeted receiver once the inputted Receiver Unique Identifier is verified; wherein the targeted receiver is permitted to open communication(s), read the communication(s), act on the communication(s), forward the communication(s), respond to the communication(s), reply to the communication(s), and/or delete the communication(s) based on the inputted Receiver Unique Identifier.
5. (Original) A method for at least one submitter to communicate information comprising: 
sending an anonymous communication from the said at least one submitter, from at least one user-interface of at least one input device, connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information, wherein the anonymous communication sent from the at least one submitter is in whole or in part inputted utilizing at least one customized standardized template with at least one drop-down list for selecting the at least one recipient; 

receiving, by the said input device, the selection by the submitter from the drop-down list within the standardized template; 










sending the at least one Unique Identifier, and any non-encrypted information or message to the at least one receiver of the plurality of receivers.
. A method for at least one submitter to communicate information comprising: 
sending an anonymous communication from the at least one submitter, from at least one user-interface of at least one input device, connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information, wherein the anonymous communication sent from the at least one submitter is inputted utilizing at least one customized standardized template with a drop-down list for selecting at least one recipient, encrypting the information, in part or in whole; receiving, by the input device a selection of the at least one recipient from the drop-down list within the standardized template; transmitting, by the input device, the anonymous communication to the selected at least one recipients; submitting the encrypted information and any other information to be sent to at least one receiver of a plurality of receivers, wherein the at least one receiver of the plurality of receivers is a targeted receiver for the communication; generating at least one unique identifier associated with the submitted information, in part or in whole; sending the at least one unique identifier and at least one confirmation message to the at least one submitter; sending the at least one unique identifier and any non-encrypted information or message to the at least one receiver of the plurality of receivers; and matching the targeted receiver to a specific communication and information targeted by the submitter associated to at least one unique identifier stored in the database; providing a Receiver Unique Identifier to a host system administration device, system administration device and 
6. (Original) The method of claim 5, wherein a customized standardized template drop-down list comprises at least one of the following: recipient, priority level, type of incident, building, location, GPS location or other.

4. The method of claim 3, wherein the customized standardized template drop-down list comprises at least one of the following: recipient, priority level, type of incident, building, location, or other.
7. (Original) The method of claim 5, wherein the said customized standardized template includes a choice for setting the level of priority that can be assigned to the communication, the level is one of "Urgent", "High", "Medium", "Normal", "Low", or other.
5. The method of claim 3, wherein the customized standardized template includes a choice for setting the level of priority that can be assigned to the communication, the level is one of "Urgent", "High", "Medium", "Normal", "Low".
8. (Original) The method of claim 5, wherein the said standardized template includes a drop- down list for selecting a type of communication, said types of communication comprising of at least one of stress, family, issues, harassment, stealing, drugs, bullying, weapons on campus, bomb threats, cheating on schoolwork, cutting/self-injury, cyber bullying, fighting, gang related issues and/or associations, peer pressure, sexual harassment, and/or depression, trafficking, accident, standards, rules, regulations, statutes, guidelines, or other customized type of communication.
6. The method of claim 3, wherein the standardized template includes a drop-down list for selecting a type of communication, said types of communication comprising of at least one of stress, family, issues, harassment, stealing, drugs, bullying, weapons on campus, bomb threats, cheating on schoolwork, cutting/self-injury, cyber bullying, fighting, gang related issues and/or associations, peer pressure, sexual harassment, and/or depression or other customized type of communication.
9. (Original) The method of claim 5, wherein the said standardized template includes a drop- down list for selecting a types of location, said types of location comprising bus, cafeteria/lunchroom, classroom, hallway, deck, parking lot, warehouse, shed, storage facility, dock, base, headquarters, auditorium, gymnasium, locker room, street, sidewalk, playground, bathroom, in town, sports field, Face book, instant messaging, face time, social media, imessage, e-mail, instant message, Twitter, telephone, Skype, IP (internet protocol) address, VoIP (Voice over Internet Protocol), a 6multimedia message (MMS), YouTube or other customized type of location.
7. The method of claim 3 wherein the standardized template includes a drop-down list for selecting a types of location, said types of location comprising bus, cafeteria/lunchroom, classroom, hallway, auditorium, gymnasium, locker room, street, sidewalk, playground, bathroom, in town, sports field, Face book, instant messaging, face time, social media, imessage, e-mail, instant message, Twitter, telephone, Skype, IP (internet protocol) address, VoIP (Voice over Internet Protocol), a multimedia message (MMS), YouTube or other customized type of location.



Instant Application 16/574,078
US 10,419,399 B2
A computer implemented method for reporting at least one live incident in real- time, by at least one submitter, on at least one device comprising: 

generating a Device Unique Identifier (DUI) for each device, and storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon, the at least one device having a display and being at least one of the following devices: a computer, mobile device; smart device; 

accessing a "Smart Button" via a touch sensitive area on the display of the at least one device; activating a "Smart Button" via the touch sensitive area on the display of the at least one device, by the at least one submitter, by at least one of the following methods: clicking a mouse, pressing a predefined area of the display, gesturing in front of the display, activation of the "Smart Button" operating to send in real time at least one unique identifier associated with the submitted live incident event and/or information to at least one receiver, and to send the DUI for the at least one incident reporting device to a processor; 

matching, by the processor, the DUI of the at least one incident reporting device with the device-specific information from the collection of submitter 13data to identify device-specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device- specific information about the device; Automatically locating the device by 
5. (Original) A method for at least one submitter to communicate information comprising: sending an anonymous communication from the said at least one submitter, from at least one user-interface of at least one input device, connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information, wherein the anonymous communication sent from the at least one submitter is in whole or in part inputted utilizing at least one customized standardized template with at least one drop-down list for selecting the at least one recipient; receiving, by the said input device, the selection by the submitter from the drop-down list within the standardized template; sending the at least one Unique Identifier, and any non-encrypted information or message to the at least one receiver of the plurality of receivers.


A computer implemented method for reporting at least one live incident in real-time comprising following steps: 













accessing a touch sensitive “Smart Button” area on a display of a computer, mobile device or smart device, wherein a Smart Button activation is initiated with a user interface, mouse click, physically pressing a predefined screen area and/or gesture recognition; at least one submitter, which is a user, enters or edits data, adds identity information and/or inputs incident report to the user interface; 








the at least one submitter decides a degree of anonymity to select when accessing/activating use of the Smart Button from the at least one user-interface of an input device of the computer, the mobile device or the smart device, 













connected to at least one of an Internet, a virtual network, a social network, a world wide web, WAN, and LAN, said incident report contains information; said activation/accessing of the Smart Button causes the input device to be located and/or automatically enabled to be located employing at least one of Global Positioning System (GPS), IP location, proximity to at least one cell tower, proximity to at least one WiFi and/or other signal, Radio Frequency accessing or generating a third Unique Identifier for the device sending the incident report; creating, accessing, and/or utilizing at least one Receiver Unique Identifier associated with at least one receiver; generating at least one custom incident or event report and location to the at least one receiver with the at least one Receiver Unique Identifier; accessing, inputting and/or submitting at least one custom standardized template the submitter can enter and/or select from a dropdown menu the incident report or event details, name, e-mail address, phone number, school or organization, photo, audio, video, alias, or other identifying information associated with the submitter; typing a custom message within a data entry field within the custom standardized template; manually turning on a GPS services if not currently available with one click and/or interaction with a touchscreen; adding the submitter's picture and save and transmit if the submitter does not want to be anonymous; creating reports for at least one administrator and/or authorized receiver(s); sending notification of the reports from the submitter to the authorized receiver(s) sent via text, email, voice and/or push mobile notification; location of the at least one submitter on at .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 33 and 34 are software per se. Claim 33 recites “A administrative application (app) executing software” which is clearly a software. Claim 34 recites “A Mobile Phone application executing software” which is also a software per se. Claims do not have any hardware or structural element to make the claims statutory. These claims clearly claimed limitations consists of software that do not describe the structure of a hardware.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4, 18 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “the submitting of an anonymous location” on line 1 and “wherein said anonymous locator communication contains geographic location information sent to at least one receiver” on line 5. It is unclear what is submitted as “an anonymous location” that contains “geographic location information”. Moreover, it’s unclear whether the submitter has submitted the “anonymous location” of a submitter, receiver, a point of interest or just a dummy location from a submitter.  
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 33, the phrases "e.g., All, Open or Close" and “e.g., notes or Student ID numbers” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 11, 13, 14, 16 and 33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lahiani et al. (US 2012/0317205 A1) (hereinafter, “Lahiani”).


As to claim 1, Lahiani discloses a computer implemented method for at least one submitter to communicate information comprising executing on at least one computer at least one of the following steps (Fig. 5.[0023]) (Examiner notes that 
sending an anonymous communication from at least one submitter (“The disclosed architecture enables communication of a message from a requesting (sending) user to a single target user and/or group of target users based on current geographic location of the target user(s) while hiding the identities of the requesting user and the target user(s).” –e.g. see, [0016]), from at least one user-interface of at least one input device (“The system 100 also employs an anonymous messaging component 116 (e.g., a network-based service) that receives a message 118 from a requesting device 120, where the message 118 is related to the site of interest 106. The anonymous messaging component 116 directs the message 118 to the target devices (108, 110, and 112) of the user devices 104 in an area of interest 122 (associated with the site of interest 106) and hides the identity of the requesting device 120 from the target devices (108, 110, and 112).” –e.g. see, [0019]), connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information sent to at least one receiver (“The logical connections can include wired/wireless connectivity to a local area network (LAN), a wide area network (WAN), hotspot, and so on. LAN and WAN networking environments are commonplace in offices and companies and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network such as the Internet.” –e.g. see, [0059], see also, [0019]); 
generating at least one Unique Identifier for said information (“The anonymous messaging component 116 receives the message 118 based on geographical coordinates of the site of interest 106 and a predefined distance around the site of interest 106. The anonymous messaging component 116 assigns a token to the message 118 to identify the message 118 with the requesting device 120.” –e.g. see, [0020], see also, [0024]); 
sending the at least one Unique Identifier (“The messaging protocol can employ a "send-message-to-all-users-in-tile" API (application program interface). The messaging component 116 replies with the token, which is used to identify the specific message.” –e.g. see, [0024]); 
matching a targeted receiver to a specific communication and information with a Receiver Unique Identifier (“The anonymous messaging component 116 comprises a user location index 124 that maps a geographic polygon (e.g., a geographic tile) to a target device(s) (e.g., any one or more of the target devices 108, 110, and/or 112). The anonymous messaging component 116 also comprises a conversation index 126 (denoted converse index) that maintains messages sent to target devices (e.g., any one or more of the target devices 108, 110, and/or 112).” –e.g. see, [0021]; herein, target devices are mobile devices which has unique phone number as unique identifier; see also, [0023]); 
granting the targeted receiver access to communication and information by utilizing the Unique Identifier for said information with the Receiver Unique Identifier (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]); and/or 
wherein the targeted receiver is permitted to open communication(s), read the communication(s), act on the communication(s), forward the communication(s), respond to the communication(s), reply to the communication(s) (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]), and/or 
delete the communication(s) based on the matching of the inputted Receiver Unique Identifier; and 
further comprising a step of the at least one receiver(s) responding to, 2forwarding, taking an action, and/or making a report based on the communication received from the at least one submitter (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]; herein, a target user (i.e. receiver) receives a message and sends a response (i.e. taking an action)).  

As to claim 2, Lahiani discloses further comprising at least one of the following: 
whereby the at least one receiver receiving information being sent, is a targeted receiver for the communication (“The disclosed architecture enables communication of a message from a requesting (sending) user to a single target user and/or group of target users based on current geographic location of the target user(s) while hiding the identities of the requesting user and the target user(s).” –e.g. see, [0016]); 
encrypting the information, in part or in whole; 
decrypting the information, in part or in whole; 
whereby the information being submitted is encrypted to be sent to the satG at least one receiver(s), wherein at least one of the at least one receiver(s) is a targeted receiver for the communication; 
communicating and/or transmitting information through at least one of text, e-mail, phone, audio, visual, facsimile, instant message, social network transmission, communication, and/or data transmission (“The application can be a text messaging application. However, the architecture can be generalized to many types of applications that are not text messaging applications. The client application sends and receives messages.” –e.g. see, [0024], see also, [0016]), and through the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN (“The logical connections can include wired/wireless connectivity to a local area network (LAN), a wide area network (WAN), hotspot, and so on. LAN and WAN networking environments are commonplace in offices and companies and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network such as the Internet.” –e.g. see, [0059]); 
generating at least one Unique Identifier and associating it with the submitted information, in part or in whole (“The anonymous messaging component 116 receives the message 118 based on geographical coordinates of the site of interest 106 and a predefined distance around the site of interest 106. The anonymous messaging component 116 assigns a token to the message 118 to identify the message 118 with the requesting device 120.” –e.g. see, [0020], see also, [0024]); 
sending at least one Unique Identifier and at least one confirmation message to the said at least one submitter;  
3choosing by the submitter to be identified as being non-anonymous, by submitting or allowing access to related information, comprising their name, e-mail address, phone number, phone text number, network identity code, device identification code or location for non-anonymous communications to the said at least one receiver(s), wherein the submitter related information is stored in at least one data base to be associated with at least one Unique Identifier; and/or 
matching ef the targeted receiver to a specific communication and information targeted by the submitter utilizing at least one Unique Identifier stored in the database; 
providing a Receiver Unique Identifier to a host system administration device, system administration device, and/or to the targeted receiver.  

As to claim 11, Lahiani discloses whereby any information can be submitted or received on at least one of a mobile device, mobile phone, computer, smart pad, electronic device, input device, user-interface, communication device, fax, facsimile machine, phone, voice prompt, tablet, and/or smart device and/or communication sent comprises at least one of the following an image, photo, text, video, film, sound file, sound bites, audio, content file, downloadable content, downloadable file utilizing a Unique Identifier with said message and/or information (Lahiani: “The application can be a text messaging application. However, the architecture can be generalized to many types of applications that are not text 

As to claim 13, Lahiani discloses wherein the at least one of a user- interface and/or a input device is comprised of a computer, mobile device, Mobile phone, smart pad, electronic device, smart watch, smart glasses, car play and alike, input device, communication device, touchscreen computing device, portable media player, smart device, smart phone, tablet, voice prompt, phone, fax, facsimile, a part therein and/or associated software, further comprising the steps of: locating the submitter(s) using a geographic locater, device unique identifier, and/or global positioning system (GPS); and providing the submitter's location to a host system for submission to receiver(s) (“In general, the system 100 can include a client application (that executes on the user device, e.g., a mobile phone), the location brokerage system (the location-based component 102) that identifies the geolocation of users (via user devices) at any given time, and the anonymous location-based messaging service (anonymous messaging component 116) that provides the anonymous message communications between users (based on user whereabouts). The location-based component 116 enables users to share the associated current user location with other users in a secure and controlled manner.” –e.g. see, Lahiani: [0023]).  

As to claim 14, Lahiani discloses wherein the geographic locater is sending and/or transmitting to/from the submitter's, receiver's, and/or the administrator's mobile device (“In general, the system 100 can include a client application (that executes on the user device, e.g., a mobile phone), the location brokerage system (the location-based component 102) that identifies the geolocation of users (via user devices) at any given time, and the anonymous location-based messaging service (anonymous messaging component 116) that provides the anonymous message communications between users (based on user whereabouts). The location-based component 116 enables users to share the associated current user location with other users in a secure and controlled manner.” –e.g. see, Lahiani: [0023], see also, [0024]).  

As to claim 16, Lahiani discloses further comprising the steps of: the system receiving at least one selection command, voice activated or other content input or transmission from the submitter (“The application can be a text messaging application. However, the architecture can be generalized to many types of applications that are not text messaging applications. The client application sends and receives messages. When a user wants to send a message, the user opens the client application and utilizes a map or local search to find a location (the site of interest 106) on the map. The user then enters a text message and enables communication (e.g., send) of the message 118.” –e.g. see, Lahiani: [0024]); 
the submitter typing in a message, information and/or selecting a photo, camera function, image, text, film, audio, file, content, sound or video to upload to the system (“The user then enters a text message and enables communication (e.g., send) of the message 118.” –e.g. see, Lahiani: [0024]); and 
the submitter, after sending a submission/communication, receiving a communication comprising a Unique Identifier and a message confirmation (“The user then enters a text message and enables communication (e.g., send) of the message 118.” –e.g. see, Lahiani: [0024]).  


As to claim 33, Lahiani discloses a administrative application (app) executing software for transmitting, communicating, and/or sending messages, data, and/or incident reporting/information utilizing various incident management, administrative, and/or at least 2-way anonymous communications app screens, with input areas, and receiving areas for receiving data and information ([0019]; herein, an anonymous messaging component 116 (e.g., a network-based service) that receives a message 118 from a requesting device 120, where the message 118 is related to the site of interest 106. The anonymous messaging component 116 directs the message 118 to the target devices (108, 110, and 112) of the user devices 104 in an area of interest 122 (associated with the site of interest 106) and hides the identity of the requesting device 120 from the target devices (108, 110, and 112)) comprising at least one of the following: 
buttons for logging the user into and out of the app; 
viewing incident details submitted by the submitters; 
viewing incident messages and replies submitted; 
viewing Pie Charts related to incidents, location and combination thereof; 
accessing and/or sending Push Notification to users (“The anonymous messaging component 116 can employ a push-notification technology to push the message 118 to the target devices (108, 110, and 112) and push a response to the requesting device 120.” –e.g. see, [0021]); 
accessing user settings;  
20accessing Help/Instruction about the app; 
buttons for displaying Pie Charts related to incidents or location; 
filtering reports based on status (e.g., All, Open or Close); 
a clickable screen for briefly describing the incident; 
buttons for closing the presented screen;
 refreshing the screen; 
a screen area for displaying the pie chart; 
screen areas for displaying the recipient name; 
the title of the recipient; 
the name of the building/area where the incident occurred; 
the date and time stamping of the incident; 
the type of the incident; 
the incident priority;
 the incident message; 
screen areas for displaying the confirmation code; 
the status of the incident; 
buttons for replying to the person who submitted the incident message;  
21forwarding the incident report via email; 
adding more information (e.g., notes or Student ID numbers) of person involved with the submitted incident; 
closing the case of the submitted incident report; sending the reply of the message submitted; 
screen area for displaying the incident messages and replies; 
button for replying to the incident message; 
buttons for adding email addresses; 
forwarding the report to other email addresses; 
text fields for adding the name of a person involved with the submitted incident; 
adding notes and responses related to the submitted incident; 
shows buttons for describing credibility of the submitted incident; 
saving notes; 
areas for displaying the number of iOS devices registered for push notifications; 
number of Android devices registered for push notifications; 
the total number of registered devices registered for push notifications; 
shows buttons for accessing the features of sending push notifications; 
accessing the report of sent push notifications; 
a button for sending push notifications; 
editable text fields for entering the subject of push notifications;  
22the message of the push notifications; 
areas for displaying the first name of the user; the last name of the user; 
the title of the user; 
the email of the user; 
the phone number of the user; and 
the user's phone carrier; 
buttons to display the user access; 
display the building access; 
update the user's settings; and 
sign out; 
buttons for accessing instructions about View Incident Report feature; 
instructions about Incident Messages; 
instructions about Push Notifications; and 
instructions about Settings; 
non editable text of instructions about Viewing Incident Report; 
non editable text of instructions about Settings.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim (US 2012/0309350 A1).

As to claim 4, Kim discloses a computer implemented method comprising the submitting of an anonymous location from at least one submitter (“The mobile device 120 and the server 110 may communicate through their respective communication applications 122 and 112 employing communication hardware interfaces 121 and 111. To protect a user's location privacy, the mobile location data module 123 may generate a number of dummy location information sets (anonymities) and transmit them to the LBS application(s) 113.” –e.g. see, [0025], see also, [0043]), from at least one user- interface of at least one input device (“… users may be enabled to provide preferences and receive LBS through a user interface 124 of the mobile device 120.” –e.g. see, [0025]), connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN (“The networks may include a secure network such as an enterprise network (e.g., a LAN, WAN, or WLAN), an unsecure network such as a wireless open network (e.g., IEEE 802.11 wireless networks), or a world-wide network such (e.g., the Internet).” –e.g. see, [0052]), wherein said anonymous locator communication contains geographic location information sent to at least one receiver (“The mobile device 320 may then provide actual location data 324 to an LBS provider 310 through the cellular service 302 or other means (e.g., a wireless LAN connection, a wired connection, etc.) and receive data associated with location based services. To protect location privacy of the user, the mobile device 320 may transmit along with the actual location data 324 sets of dummy location data 322, 326, and 328 (anonymities) to the LBS provider 310.” –e.g. see, [0032]).  

Claim 34 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wijayanathan et al. (Pub. No.: US 2008/0305763 A1) (hereinafter, “Wijayanathan”).

As to claim 34, Wijayanathan discloses a Mobile Phone application executing software producing application data entry areas (Fig. 3) comprising at least one of the following;  
23a space located at the top of the screen that can have a name/logo; 
at least one of a custom name, organization name, company name, nickname, custom text, symbols, shapes, icons, buttons, touch sensitive areas and/or custom logo, among other things utilizing and/or accessing UCI (“the processor identifies whether the call request is for an emergency call (step 306 of FIG. 3). To identify whether the call request is for an emergency call, the processor may identify a predetermined code (e.g. 9.11 or the like) entered or selected by the end user for the call, a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]); 
top center button is for sending an incident report or information utilizing a UCI; 
help button is for receiving custom help utilizing a UCI; 
notifications button for accessing a school good will or time sensitive notification(s) utilizing and/or accessing UCI; 
the Smart button (“the processor identifies whether the call request is for an emergency call (step 306 of FIG. 3). To identify whether the call request is for an emergency call, the processor may identify a predetermined code (e.g. 9.11 or the like) entered or selected by the end user for the call, a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]); 
displaying the Smart button screen for the submitter to report their anonymous or non-anonymous location utilizing a UCI (“The user input device may be or include, for example, one or more buttons or keys of the mobile device. In response to actuations or the buttons or keys by the end user, the processor may provide for a selection or toggling between the modes, for example. Preferably, the processor causes a graphical user interface (GUI) to be provided or rendered in the visual display, which includes a GUI buttons or a menu list for the end-user's selecting between the different modes.” –e.g. see, [0062]); 
the reveal your name area to type in your name if the submitter does not want to remain anonymous utilizing a UCI; 
displaying a My Identity button to click on if they do not want to be anonymous with an entry field for the submitter to type in their name or nickname; 
displaying a picture icon and/or clickable text for the submitter to add a their photo to not be anonymous; 
displaying a pull-down menu and/or selection menu to say the school or organization that the submitter belongs to or is associated with; 
displaying social media with a plus sign to add users personal social media sites to send notifications if they want to be non-anonymous; 
displaying a save/reveal button and/or text to save their information for reports utilizing a UCI.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahiani in view of Richard (2013/0218983 A1).

As to claim 3, Lahiani discloses comprising: wherein at least one of the at least one receiver of the plurality of receivers is a targeted receiver for the communication (“The anonymous messaging component 116 comprises a user location index 124 that maps a geographic polygon (e.g., a geographic tile) to a target device(s) (e.g., any one or more of the target devices 108, 110, and/or 112). The anonymous messaging component 116 also comprises a conversation index 126 (denoted converse index) that maintains messages sent to target devices (e.g., any one or more of the target devices 108, 110, and/or 112). The anonymous messaging component 116 can employ a push-notification technology to push the message 118 to the target devices (108, 110, and 112) and push a response to the requesting device 120” –e.g. see, [0021]); the sending of the at least one Unique Identifier (“The messaging protocol can employ a "send-message-to-all-users-in-tile" API (application program interface). The messaging component 116 replies with the token, which is used to identify the specific message.” –e.g. see, [0024]), and any non-encrypted information or message is to the said at least one receiver of the plurality 4of receivers (The anonymous messaging component 116 can employ a push-notification technology to push the message 118 to the target devices (108, 110, and 112) and push a response to the requesting device 120” –e.g. see, [0021]).  
Lahiani may not explicitly disclose sending the submitted encrypted information and any other information is sent to the said at least one receiver of a plurality of receivers.
However, in an analogous art, Richard discloses sending the submitted encrypted information and any other information is sent to the said at least one receiver of a plurality of receivers (“The portable device will be caused by the application to provide the sender ID tag 308 to the recipient device 104, and the recipient device 104 will at step 208 transmit the sender ID tag 308 to the anonymous communications server computer 106 without the recipient being able to understand any of the information contained within the sender ID tag 308 due to its encryption or obfuscation” –e.g. see, Richard: [0028]; see also, Richard: [0029]; herein, the sender ID tag 308 has been encrypted or obfuscated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by “sending the submitted encrypted information and any other information is sent to the said at least one receiver of a plurality of receivers” as taught by Richard in order to establish a direct communication securely between a sender and a receiver without revealing sender’s identity to the receiver.

further comprising the steps of:  
8downloading, accessing, utilizing and/or activating an application to send, mood related, time sensitive, or secretive information, sending an anonymous communication, said anonymous communication containing information (“The application can be a text messaging application. However, the architecture can be generalized to many types of applications that are not text messaging applications. The client application sends and receives messages. When a user wants to send a message, the user opens the client application and utilizes a map or local search to find a location (the site of interest 106) on the map. The user then enters a text message and enables communication (e.g., send) of the message 118.” –e.g. see, Lahiani: [0024]; herein, sender opening a client application reads on activating an application); 
generating at least one Unique Identifier (“The anonymous messaging component 116 receives the message 118 based on geographical coordinates of the site of interest 106 and a predefined distance around the site of interest 106. The anonymous messaging component 116 assigns a token to the message 118 to identify the message 118 with the requesting device 120.” –e.g. see, [0020], see also, [0024]); and 
sending the at least one Unique Identifier and at least one confirmation message to the at least one submitter (“The user then enters a text message and enables communication (e.g., send) of the message 118. The client application contacts the anonymous messaging component 116, which sends the message 118 along with parameters such as geographical coordinates (e.g., latitude, longitude), and radius of the map target (the site of interest 106) selected by the user. The messaging protocol The messaging component 116 replies with the token, which is used to identify the specific message.” –e.g. see, [0024]; herein, the messaging component replies with the token (i.e. sends a confirmation message to the sender with a unique identifier (i.e. token) of the message), and sending the at least one Unique Identifier, and any non-encrypted information to the at least one receiver (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). “ –e.g. see, [0025]).  
Lahiani may not explicitly disclose encrypting the information, in part or in whole; routing the encrypted information and any other information to be sent to at least one receiver; 
However, in an analogous art, Richard discloses encrypting the information, in part or in whole (“The portable device will be caused by the application to provide the sender ID tag 308 to the recipient device 104, and the recipient device 104 will at step 208 transmit the sender ID tag 308 to the anonymous communications server computer 106 without the recipient being able to understand any of the information contained within the sender ID tag 308 due to its encryption or obfuscation” –e.g. see, Richard: [0028]; see also, Richard: [0029]; herein, the sender ID tag 308 has been encrypted or obfuscated); routing the encrypted information and any other information to be sent to at least one receiver (“The portable device will be caused by the application to provide the sender ID tag 308 to the recipient device 104, and the recipient device 104 will at step 208 transmit the sender ID tag 308 to the anonymous communications server computer 106 without the recipient being able to understand any of the information contained within the sender ID tag 308 due to its encryption or obfuscation” –e.g. see, Richard: [0028]; see also, Richard: [0029]); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by “encrypting the information, in part or in whole” and “routing the encrypted information and any other information to be sent to at least one receiver “as taught by Richard in order to establish a direct communication securely between a sender and a receiver without revealing sender’s identity to the receiver.

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahiani in view of Alon et al. (US 2016/0358297 A1) (hereinafter, “Alon”).

As to claim 5, Lahiani discloses a method for at least one submitter to communicate information comprising: 
sending an anonymous communication from the said at least one submitter (“The disclosed architecture enables communication of a message from a requesting (sending) user to a single target user and/or group of target users based on current geographic location of the target user(s) while hiding the identities of the requesting user and the target user(s).” –e.g. see, [0016]), from at least one user-interface of at least one input device (“The system 100 also employs an anonymous messaging component 116 (e.g., a network-based service) that receives a message 118 from a requesting device 120, where the message 118 is related to the site of interest 106. The anonymous messaging component 116 directs the message 118 to the target devices (108, 110, and 112) of the user devices 104 in an area of interest 122 (associated with the site of interest 106) and hides the identity of the requesting device 120 from the target devices (108, 110, and 112).” –e.g. see, [0019]), connected to at least one of the Internet, a virtual network, a communication network, social network, world wide web, WAN, and/or LAN, wherein said anonymous communication contains information (“The logical connections can include wired/wireless connectivity to a local area network (LAN), a wide area network (WAN), hotspot, and so on. LAN and WAN networking environments are commonplace in offices and companies and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network such as the Internet.” –e.g. see, [0059]), wherein the anonymous communication sent from the at least one submitter … (“The disclosed architecture enables communication of a message from a requesting (sending) user to a single target user and/or group of target users based on current geographic location of the target user(s) while hiding the identities of the requesting user and the target user(s).” –e.g. see, [0016]); 
sending the at least one Unique Identifier, and any non-encrypted information or message to the at least one receiver of the plurality of receivers (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]; herein, the token is the Unique Identifier of the message).  
Lahiari may not explicitly disclose submitter is in whole or in part inputted utilizing at least one customized standardized template with at least one drop-down list for selecting the at least one recipient; receiving, by the said input device, the selection by the submitter from the drop-down list within the standardized template.
However, in an analogous art, Alon discloses a submitter is in whole or in part inputted utilizing at least one customized standardized template with at least one drop-down list for selecting the at least one recipient; receiving, by the said input device, the selection by the submitter from the drop-down list within the standardized template (“…the send message page 6000 includes a select recipients section 6010, a select location section 6020, a set message priority section 6030, an expiration date section 6040, a send options section 6050, an e-mail subject section 6060, a message body section 6070, and a send button 6080. In various embodiments, the select recipients section 6010 includes one or more drop-down lists, check boxes, or the like, for specifying information about one or more recipients of a message, such as a customer for which the recipient works, and a name of the recipient. In various embodiments, the select location section 6020 includes a drop-down list, or the like, for specifying a location name of a facility to which the message relates. Also, in various embodiments, the select location section 6020 includes a select incident section 6022 that includes a drop-down list, or the like, to select an incident ID of an incident to which the message relates.”  –e.g. see, Alon: [0326]; see also, Fig. 60, section 6010; herein, a submitter of an incident selects recipients from a drop down of a user interface and device of the user interface receives the submitter’s selections to generate a customized incident report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “submitter is in whole or in part inputted utilizing at least one customized standardized template with at least one drop-down list for selecting the at least one recipient; receiving, by the said input device, the selection by the submitter from the drop-down list within the standardized template” as taught by Alon in order to provide a user friendly interface to a reporter of an incident.

As to claim 6, Lahiani may not explicitly disclose wherein a customized standardized template drop-down list comprises at least one of the following: recipient, priority level, type of incident, building, location, GPS location or other.  
However, in an analogous art, Alon discloses wherein a customized standardized template drop-down list comprises at least one of the following: recipient, priority level, type of incident, building, location, GPS location or other (“…the send message page 6000 includes a select recipients section 6010, a a set message priority section 6030, an expiration date section 6040, a send options section 6050, an e-mail subject section 6060, a message body section 6070, and a send button 6080. In various embodiments, the select recipients section 6010 includes one or more drop-down lists, check boxes, or the like, for specifying information about one or more recipients of a message, such as a customer for which the recipient works, and a name of the recipient. In various embodiments, the select location section 6020 includes a drop-down list, or the like, for specifying a location name of a facility to which the message relates. Also, in various embodiments, the select location section 6020 includes a select incident section 6022 that includes a drop-down list, or the like, to select an incident ID of an incident to which the message relates.”  –e.g. see, Alon: [0326]; see also, Fig. 60, section 6010; herein, a submitter of an incident selects recipients from a drop down of a user interface and device of the user interface receives the submitter’s selections to generate a customized incident report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “wherein a customized standardized template drop-down list comprises at least one of the following: recipient, priority level, type of incident, building, location, GPS location or other” as taught by Alon in order to provide a user friendly interface to a reporter of an incident.

As to claim 7, Lahiani doesn’t explicitly disclose wherein the said customized standardized template includes a choice for setting the level of priority that can be 
However, in an analogous art, Alon discloses wherein the said customized standardized template includes a choice for setting the level of priority that can be assigned to the communication, the level is one of "Urgent", "High", "Medium", "Normal", "Low", or other (“…the send message page 6000 includes a select recipients section 6010, a select location section 6020, a set message priority section 6030, an expiration date section 6040, a send options section 6050, an e-mail subject section 6060, a message body section 6070, and a send button 6080. In various embodiments, the select recipients section 6010 includes one or more drop-down lists, check boxes, or the like, for specifying information about one or more recipients of a message, such as a customer for which the recipient works, and a name of the recipient. In various embodiments, the select location section 6020 includes a drop-down list, or the like, for specifying a location name of a facility to which the message relates. Also, in various embodiments, the select location section 6020 includes a select incident section 6022 that includes a drop-down list, or the like, to select an incident ID of an incident to which the message relates.”  –e.g. see, Alon: [0326]; see also, Fig. 60, section 6010; herein, a submitter of an incident selects recipients from a drop down of a user interface and device of the user interface receives the submitter’s selections to generate a customized incident report).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “wherein a customized standardized template drop-down list comprises at least one of the  as taught by Alon in order to provide a user friendly interface to a reporter of an incident.

As to claim 8, Lahiani may not explicitly disclose wherein the said standardized template includes a drop- down list for selecting a type of communication, said types of communication comprising of at least one of stress, family, issues, harassment, stealing, drugs, bullying, weapons on campus, bomb threats, cheating on schoolwork, cutting/self-injury, cyber bullying, fighting, gang related issues and/or associations, peer pressure, sexual harassment, and/or depression, trafficking, accident, standards, rules, regulations, statutes, guidelines, or other customized type of communication. 
However, in an analogous art, Alon discloses wherein the said standardized template includes a drop- down list for selecting a type of communication, said types of communication comprising of at least one of stress, family, issues, harassment, stealing, drugs, bullying, weapons on campus, bomb threats, cheating on schoolwork, cutting/self-injury, cyber bullying, fighting, gang related issues and/or associations, peer pressure, sexual harassment, and/or depression, trafficking, accident, standards, rules, regulations, statutes, guidelines, or other customized type of communication (“The sub-category section 544 provides information related to a sub-category within the selected main category that is selected for the currently displayed incident. Each main category may have an associated one or more sub-categories that further define a type of the incident. For example, for the main category of assault, a list of sub-categories such as with a deadly weapon, with a weapon, and without a weapon, may be available for selection for the sub-category of the incident.” –e.g. see, Alon: [0131], see also, [0130], Fig. 5, section 543, 544). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “wherein the said standardized template includes a drop- down list for selecting a type of communication, said types of communication comprising of at least one of stress, family, issues, harassment, stealing, drugs, bullying, weapons on campus, bomb threats, cheating on schoolwork, cutting/self-injury, cyber bullying, fighting, gang related issues and/or associations, peer pressure, sexual harassment, and/or depression, trafficking, accident, standards, rules, regulations, statutes, guidelines, or other customized type of communication” as taught by Alon in order to provide a user friendly interface to a reporter of an incident.

As to claim 9, Lahiani may not explicitly disclose wherein the said standardized template includes a drop- down list for selecting a types of location, said types of location comprising bus, cafeteria/lunchroom, classroom, hallway, deck, parking lot, warehouse, shed, storage facility, dock, base, headquarters, auditorium, gymnasium, locker room, street, sidewalk, playground, bathroom, in town, sports field, Face book, instant messaging, face time, social media, imessage, e-mail, instant message, Twitter, telephone, Skype, IP (internet protocol) address, VoIP (Voice over Internet Protocol), a 6multimedia message (MMS), YouTube or other customized type of location. 
wherein the said standardized template includes a drop- down list for selecting a types of location, said types of location comprising bus, cafeteria/lunchroom, classroom, hallway, deck, parking lot, warehouse, shed, storage facility, dock, base, headquarters, auditorium, gymnasium, locker room, street, sidewalk, playground, bathroom, in town, sports field, Face book, instant messaging, face time, social media, imessage, e-mail, instant message, Twitter, telephone, Skype, IP (internet protocol) address, VoIP (Voice over Internet Protocol), a 6multimedia message (MMS), YouTube or other customized type of location (“The location name section 551 provides a name of a facility associated with the currently displayed incident. In various embodiments, types of facilities include shopping centers, malls, office buildings, apartment buildings, assembly plants, schools, hospitals, airports, casinos, churches, and the like. In some embodiments, each facility is provided a unique name to distinguish the facility from other facilities. In various embodiments, a list of available facilities from which to select a facility to be associated with an incident may be customized for each company or organization. In such embodiments, the list of available facilities for the location name section 551 may be based on the company code entered by the user in the log-in page 400 of FIG. 4.” -.e.g. see, [0134], see also, Fig. 5, sections 550 to 553). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “wherein the said standardized template includes a drop- down list for selecting a types of location, said types of location comprising bus, cafeteria/lunchroom, classroom, hallway, deck, parking lot, warehouse, shed, storage facility, dock, base, headquarters,  as taught by Alon in order to provide a user friendly interface to a reporter of an incident.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahiani in view of Bernatz (US 2011/0010425 A1).

As to claim 12, Lahiani discloses further comprising the steps of: prior to sending an anonymous communication from the at least one submitter, downloading and/or activating an icon on at least one of a computer, mobile device, mobile phone, smart pad, electronic device, smart watch, smart glasses, car play and alike, input device, communication device, touchscreen computing device, portable media player, smart device, or tablet to provide an activated application and open a log-in screen (“The application can be a text messaging application. However, the architecture can be generalized to many types of applications that are not text messaging applications. The client application sends and receives messages. When a user wants to send a message, the user opens the client application and utilizes a map or local search to find a location (the site of interest 106) on the map. The user then enters a text message and enables communication (e.g., send) of the 
Lahiani may not explicitly disclose 7inputting a unique code identifier "UCI" on the log-in screen wherein the unique code identifier "UCI" identifies which community the anonymous submitter(s) wants to communicate with or is located in or near; and submitting the UCI to authorized person(s) and/or administrator(s) to disseminate the UCI with-in the community and surrounding areas so the UCI can be utilized by submitter person(s) and/or groups(s) in or near the community for sending anonymous communications to a specified authorized receiver(s) or receiver group(s).  
However, in an analogous art, Bernatz discloses disclose 7inputting a unique code identifier "UCI" on the log-in screen wherein the unique code identifier "UCI" identifies which community the anonymous submitter(s) wants to communicate with or is located in or near; and submitting the UCI to authorized person(s) and/or administrator(s) to disseminate the UCI with-in the community and surrounding areas so the UCI can be utilized by submitter person(s) and/or groups(s) in or near the community for sending anonymous communications to a specified authorized receiver(s) or receiver group(s) (“… a first user can login to system 112 (e.g., via client 102) using his/her non-anonymous identifier and password and access a message composition user interface for composing an anonymous message addressed to the non-anonymous identifier of a second user. System 112 can then automatically route and store the message so that it is accessible by the second user. In various embodiments, the routed message only identifies the sender by his/her anonymous identifier; the message does not include the sender's non-anonymous 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by including “inputting a unique code identifier "UCI" on the log-in screen wherein the unique code identifier "UCI" identifies which community the anonymous submitter(s) wants to communicate with or is located in or near; and submitting the UCI to authorized person(s) and/or administrator(s) to disseminate the UCI with-in the community and surrounding areas so the UCI can be utilized by submitter person(s) and/or groups(s) in or near the community for sending anonymous communications to a specified authorized receiver(s) or receiver group(s)” as taught by Bernatz in order to make sure only legitimate user with proper credentials can communicate with a user group.

Claims 20, 21, 23, 24 and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wijayanathan in view of Richard.


As claim 20, Wijayanathan discloses a computer implemented method for reporting at least one live incident in real- time (Fig. 3), by at least one submitter, on at least one device comprising: 
generating a Device Unique Identifier (DUI) for each device (“If the call request is for an emergency call as identified in step 306, then the processor causes an emergency call to be initiated via the wireless transceiver to the PSAP entity (step 318 of FIG. 3). At the time of the call setup, an automatic number identification (ANI) or caller identification (caller ID) associated with the mobile device is communicated to the PSAP entity (step 320 of FIG. 3). The AMI information may be or include a number corresponding to the mobile identifier which uniquely identifies the mobile device.” –e.g. see, [0048]) … the at least one device having a display and being at least one of the following devices: a computer, mobile device; smart device ([0047]); 
accessing a "Smart Button" via a touch sensitive area on the display of the at least one device (“the processor identifies whether the call request is for an emergency call (step 306 of FIG. 3). To identify whether the call request is for an emergency call, the processor may identify a predetermined code (e.g. 9.11 or the like) entered or selected by the end user for the call, a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]; herein, “PLACE EMERGENCY CALL” button is equivalent to “Smart Button”); 
activating a "Smart Button" via the touch sensitive area on the display of the at least one device, by the at least one submitter, by at least one of the following methods: clicking a mouse, pressing a predefined area of the display, gesturing in front of the display, activation of the "Smart Button" operating to send in real time at least one unique identifier associated with the submitted live incident event and/or information to at least one receiver (“…a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]; herein user physically pressing the “PLACE EMERGENCY CALL” button in a predetermined screen area of the mobile device, see also, [0048]), and to send the DUI for the at least one incident reporting device to a processor (“If the call request is for an emergency call as identified in step 306, then the processor causes an emergency call to be initiated via the wireless transceiver to the PSAP entity (step 318 of FIG. 3). At the time of the call setup, an automatic number identification (ANI) or caller identification (caller ID) associated with the mobile device is communicated to the PSAP entity (step 320 of FIG. 3). The AMI information may be or include a number corresponding to the mobile identifier which uniquely identifies the mobile device.” –e.g. see, [0048]); 
Automatically locating the device by accessing a locating system with the device- specific information from the matching step and obtaining a device location from the locating system (“If a location information request is received as identified in step 324, then the processor causes location information corresponding to a geographic location of the mobile device to be sent for use by the PSAP entity (step 326 of FIG. 3). This may be performed at, least in part using techniques described above in relation to FIG. 1. Alternatively, the sending of the information may be performed autonomously by the mobile station 102 (i.e. step 326 is performed after step 322 without-receiving any request in step 324). The PSAP entity may therefore obtain the geographic location of the mobile device.” –e.g. see, [0048]).  
Wijayanathan may not explicitly disclose storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon;
matching, by the processor, the DUI of the at least one incident reporting device with the device-specific information from the collection of submitter 13data to identify device-specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device- specific information about the device; 
However, in an analogous art, Richard discloses storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon (“In one embodiment, the sender ID tag contains the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device. In an alternative embodiment, the anonymous communications server computer uses the sender ID tag to lookup in a sender database the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device.” –e.g. see, [0005]; herein, the anonymous communications server computer stores in a database the sender device contact properties (i.e. device-specific information));
matching, by the processor, the DUI of the at least one incident reporting device with the device-specific information from the collection of submitter 13data to identify device-specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device- specific information about the device (“In one embodiment, the sender ID tag contains the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device. In an alternative embodiment, the anonymous communications server computer uses the sender ID tag to lookup in a sender database the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device.” –e.g. see, [0005]; herein “the sender ID” is equivalent to DUI which is used by the anonymous communications server to lookup “the sender device contact properties” (i.e. device-specific information) about at least one incident reporting device); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Wijayanathan by “storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon” and “matching, by the processor, the DUI of the at least one incident reporting device with the device-specific information from the collection of submitter 13data to identify device-specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device- specific information about the device” as taught by Richard in order to establish a direct communication securely between a sender and a receiver without revealing sender’s identity to the receiver.


As to claim 21, Wijayanathan discloses a method for reporting, by at least one submitter, at least one live incident on at least one device in real-time (Fig. 3) comprising: 
A: generating a Device Unique Identifier (DUI) for each device (“If the call request is for an emergency call as identified in step 306, then the processor causes an emergency call to be initiated via the wireless transceiver to the PSAP entity (step 318 of FIG. 3). At the time of the call setup, an automatic number identification (ANI) or caller identification (caller ID) associated with the mobile device is communicated to the PSAP entity (step 320 of FIG. 3). The AMI information may be or include a number corresponding to the mobile identifier which uniquely identifies the mobile device.” –e.g. see, [0048]) … and 
B: at least one of the following: i. receiving, via a graphical user interface (GUI) of at least one incident reporting device, an activation of a 14"Smart Button" by the at least one submitter to send incident information about at least one incident (“…a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]; herein user physically pressing the “PLACE EMERGENCY CALL” button in a predetermined screen area of the mobile device, see also, [0048], further see also, [0062]; herein, he processor causes a graphical user interface (GUI) to be provided or rendered in the visual display, which includes a GUI buttons or a menu list for the end-user's selecting between the different and the DUI for the at least one incident reporting device to at least one processor/receiver (“If the call request is for an emergency call as identified in step 306, then the processor causes an emergency call to be initiated via the wireless transceiver to the PSAP entity (step 318 of FIG. 3). At the time of the call setup, an automatic number identification (ANI) or caller identification (caller ID) associated with the mobile device is communicated to the PSAP entity (step 320 of FIG. 3). The AMI information may be or include a number corresponding to the mobile identifier which uniquely identifies the mobile device.” –e.g. see, [0048]); 
ii. receiving, via a graphical user interface (GUI) of at least one device, an activation of a "Smart System", by the at least one submitter accessing any area of the GUI of the device, to send incident information about at least one incident, and the DUI for the at least one incident reporting device to at least one receiver; 
iii. receiving, via a graphical user interface (GUI) of at least one incident reporting device, an activation of a "Smart Button" and specific incident information from the at least one submitter (“the processor identifies whether the call request is for an emergency call (step 306 of FIG. 3). To identify whether the call request is for an emergency call, the processor may identify a predetermined code (e.g. 9.11 or the like) entered or selected by the end user for the call, a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047], see also, [0062]; herein, he processor causes a graphical user interface (GUI) to be provided or rendered in the visual display, which includes a GUI buttons or a menu list for the end-user's selecting between the different modes); and 
… 15  
Automatically locating the device by accessing a locating system with the device- specific information from the matching step and obtaining a device location from the locating system (“If a location information request is received as identified in step 324, then the processor causes location information corresponding to a geographic location of the mobile device to be sent for use by the PSAP entity (step 326 of FIG. 3). This may be performed at, least in part using techniques described above in relation to FIG. 1. Alternatively, the sending of the information may be performed autonomously by the mobile station 102 (i.e. step 326 is performed after step 322 without-receiving any request in step 324). The PSAP entity may therefore obtain the geographic location of the mobile device.” –e.g. see, [0048]).  
Wijayanathan may not explicitly disclose storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon;
C: matching, by a processor, the DUI of the at least one device with the device- specific information from the collection of submitter data to identify device- specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device-specific information about the device;
However, in an analogous art, Richard discloses storing device- specific information about each device in a plurality of network- based non- transitory storage devices having a collection of submitter data stored thereon (“In one the anonymous communications server computer uses the sender ID tag to lookup in a sender database the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device.” –e.g. see, [0005]; herein, the anonymous communications server computer stores in a database the sender device contact properties (i.e. device-specific information));
C: matching, by a processor, the DUI of the at least one device with the device- specific information from the collection of submitter data to identify device- specific information about each at least one incident reporting device, thereby matching each at least one incident reporting device with device-specific information about the device (“In one embodiment, the sender ID tag contains the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device. In an alternative embodiment, the anonymous communications server computer uses the sender ID tag to lookup in a sender database the sender device contact properties that enable the anonymous communications server computer to initiate communication with the sender device.” –e.g. see, [0005]; herein “the sender ID” is equivalent to DUI which is used by the anonymous communications server to lookup “the sender device contact properties” (i.e. device-specific information) about at least one incident reporting device);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Wijayanathan by “storing 

As to claim 23, Wijayanathan discloses wherein B comprises at least method steps ii. and the step of accessing any area of the GUI of the device comprises accessing any icon on the GUI of the device (“The user input device may be or include, for example, one or more buttons or keys of the mobile device. In response to actuations or the buttons or keys by the end user, the processor may provide for a selection or toggling between the modes, for example. Preferably, the processor causes a graphical user interface (GUI) to be provided or rendered in the visual display, which includes a GUI buttons or a menu list for the end-user's selecting between the different modes.” –e.g. see, [0062]).  

As to claim 24, Wijayanathan discloses wherein B comprises at least the method steps in step ii., and the step of accessing comprises at least one of the following: 
adjusting the sensitivity of the GUI to touch/hovering;  
16selecting an amount of time necessary to access the GUI to achieve activation of the "Smart System"; 
pressing any area of the GUI (“The user input device may be or include, for example, one or more buttons or keys of the mobile device. In response to actuations or the buttons or keys by the end user, the processor may provide for a selection or toggling between the modes, for example. Preferably, the processor causes a graphical user interface (GUI) to be provided or rendered in the visual display, which includes a GUI buttons or a menu list for the end-user's selecting between the different modes.” –e.g. see, [0062], see also, [0047]).  

As to claim 27, Wijayanathan discloses wherein: the locating system is at least one of the following: geographic locating system, network locating system, GPS, WiFi, Radio Frequency Interference (RFI) detection, cell towers, bluetooth, wireless data exchanging technology, WiFi hotspots, crowd sourced WiFi hotspots, cell towers;  17the location obtained is at least one of the following: geographic location, network location, IP address, location coordinates, geo location coordinates (“If conditions are adequate, all necessary information is properly communicated during the emergency call between the mobile device and the PSAP entity, so that the emergency situation may be properly handled. Examples of appropriate information include the telephone number of the mobile device (AMI or Caller ID), the geographic location of the mobile device (GPS-based geographic location), the address of the location of the mobile device, the name of the end user of 

As to claim 28, Wijayanathan wherein B comprises at least the method steps in step iii. (Wijayanathan: [0047], [0062]), and the step of receiving comprises receiving the specific incident information from the at least one submitter prior to activating the "Smart Button", the specific incident information being accessible to the submitter from at least one drop down menu (“ If the processor detects a call request for the voice call via the user interface, (step 304 of FIG. 3), then the processor identifies whether the call request is for an emergency call (step 306 of FIG. 3). To identify whether the call request is for an emergency call, the processor may identify a predetermined code (e.g. 9.11 or the like) entered or selected by the end user for the call, a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]; herein, type of call (i.e. emergency) is determined before the button or icon is activated).  

As to claim 29, Wijayanathan discloses further comprising at least one of the following steps: 
conferencing two-way communications between at least two of the following groups: submitters, receivers and third party add-ons (“The PSAP entity receives the AMI information and answers the incoming call, so that the emergency call 
processing the incident information in the processor to obtain one or more receiver unique identifiers (RUIs) and then streaming live video and or audio of the incident to the RUIs;
 uploading secondary information, optionally prior to activating the Smart Button, the secondary information comprising at least one of the following: typing a message/information and/or selecting a photo/camera/video 18function/image/text/film/audio/file/content/sound/video/screenshot, screenshot, photo, video, image, text, film, audio, file, content, sound, and optionally generating at least one Unique Identifier associated with the submitted secondary information; 
broadcasting, by the submitter, to at least one group or at least one receiver; initiating lockdown by the submitter; 
selecting, by the submitter, a hotline to call emergency services; 
generating a receiver group unique identifier for a select group and broadcasting to the select group; 
generating at least one category unique identifier for select information and matching, by the processor, with a group unique identifier and automatically sending reports of that category only to member receivers of that group; 
submitting a submitter unique identifier, by the at least one submitter, optionally the submitter identifier being submitter by the submitter placing the submitter's face in front of the display of the device and the device performing facial recognition of the face sending a visual alert to at least one receiver upon activation of the smart button.  

As to claim 30, Wijayanathan discloses wherein the Smart Button is a native application specific to the device being used (“…a predetermined user input selection corresponding to a emergency call (e.g. user selection of "PLACE EMERGENCY CALL" button or icon provided by the mobile device), or a sensor output signal associated with the mobile device (e.g. a "man down" signal from the mobile device).” –e.g. see, [0047]; herein user physically pressing the “PLACE EMERGENCY CALL” button in a predetermined screen area of the mobile device, see also, [0048]).  

As to claim 31, Wijayanathan discloses wherein the at least one submitter may 19submit information as at least one message via at least one user-interface using at least one standardized template on at least one of a mobile device, smart pad, electronic device, mobile phone, input device, communication device, tablet, computer, fax, facsimile machine, phone, smart device and/or smartphone (“In a data communication mode, a received signal such as a text message, an e-mail message, or web page download will be processed by communication subsystem 211 and input to microprocessor 238. Microprocessor 238 will preferably further process the signal for output to display 222 or alternatively to auxiliary I/O device 228. A user of mobile station 202 may also compose data items, such as e-mail messages, for example, using keyboard 232 in conjunction with display 222 and possibly auxiliary I/O device 228. Keyboard 232 is preferably a complete alphanumeric keyboard and/or 

As to claim 32, Wijayanathan discloses further comprising at least one of the following steps: inputting the communication being sent from the at least one submitter utilizing at least one of the customized standardized template(s); utilizing an icon to send the submitter communication to a data server using a unique identifier (“If the call request is for an emergency call as identified in step 306, then the processor causes an emergency call to be initiated via the wireless transceiver to the PSAP entity (step 318 of FIG. 3). At the time of the call setup, an automatic number identification (ANI) or caller identification (caller ID) associated with the mobile device is communicated to the PSAP entity (step 320 of FIG. 3). The AMI information may be or include a number corresponding to the mobile identifier which uniquely identifies the mobile device.” –e.g. see, [0048]).  


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahiani in view of Alon and further in view of Custer et al. (US 2012/0316861 A1) (hereinafter, “Custer”).

As to claim 10, Neither Lahiani nor Alon explicitly disclose wherein the communication language can be selected by the submitter from a choice of, or drop down window displaying, a selection of a variety of languages to pick from to read 
However, in an analogous art, Custer discloses wherein the communication language can be selected by the submitter from a choice of, or drop down window displaying, a selection of a variety of languages to pick from to read and/or communicate in and the at least one receiver through the computer implemented method has the ability to select auto translation of the information (“Systems and methods are disclosed that are capable of utilizing a user's input and computer information (including, but not limited to, language identification and/or ID settings) to determine an initial language setting. In certain embodiments, both the sender and recipient are allowed to make preferred language selections on-the-fly. Once a language is selected, the system may receive the sender’s communication and translate it into the recipient's selected language. In some embodiments, the system may produce a preferred translation of an incoming communication (translated into the selected language), which is initially displayed to the user. In some embodiments, the system may produce alternate translations of an incoming communication (translated into the selected language) and may allow the recipient to view and select among the alternate translations (or, if applicable, the recipient can choose none of the given translations). In this way, user is able to view additional computer-implemented translations in the event that an initially preferred and displayed translation is not optimally comprehensible.” –e.g. see, Custer: [0024]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani and Alon by including  as taught by Custer in order to provide support for various user groups from different ethnicity to communicate seamlessly through a communication interface by integrating multi-platform communication including real-time language translation.


Claim 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahiani in view Richard and further in view of Ferraro et al. (US 2009/0235084 A1) (hereinafter, “Ferraro”).

As to claim 17, Lahiani discloses a non-transitory storage device storing a plurality of instructions for at 9least one message submitter to send in a live situation, one-click, one-step, mood related, time sensitive, medical, threatening, or secretive information (Fig. 5, [0023]), wherein said non-transitory storage device comprises a plurality of instructions for: 
sending an anonymous communication from the said at least one submitter (“The disclosed architecture enables communication of a message from a requesting (sending) user to a single target user and/or group of target users based on current geographic location of the target user(s) while hiding the identities of the requesting user and the target user(s).” –e.g. see, [0016]), from at least one user-interface of at least one input device (“The system 100 also employs an anonymous messaging component 116 (e.g., a network-based service) that receives a message 118 from a requesting device 120, where the message 118 is related to the site of interest 106. The anonymous messaging component 116 directs the message 118 to the target devices (108, 110, and 112) of the user devices 104 in an area of interest 122 (associated with the site of interest 106) and hides the identity of the requesting device 120 from the target devices (108, 110, and 112).” –e.g. see, [0019]), connected to at least one of an Internet, a virtual network, a social network, a world wide web, WAN, and/or LAN (“The logical connections can include wired/wireless connectivity to a local area network (LAN), a wide area network (WAN), hotspot, and so on. LAN and WAN networking environments are commonplace in offices and companies and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network such as the Internet.” –e.g. see, [0059]), wherein said anonymous communication contains information; 
generating at least one Unique Identifier (“The anonymous messaging component 116 receives the message 118 based on geographical coordinates of the site of interest 106 and a predefined distance around the site of interest 106. The anonymous messaging component 116 assigns a token to the message 118 to identify the message 118 with the requesting device 120.” –e.g. see, [0020], see also, [0024]), and sending the at least one Unique Identifier and at least one confirmation message to the at least one submitter (“The user then enters a text message and enables communication (e.g., send) of the message 118. The client application contacts the anonymous messaging component 116, which sends the message 118 along with The messaging component 116 replies with the token, which is used to identify the specific message.” –e.g. see, [0024]; herein, the messaging component replies with the token (i.e. sends a confirmation message to the sender with a unique identifier (i.e. token) of the message), sending the at least one Unique Identifier and any non-encrypted information to the at least one receiver of a plurality of receivers (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). “ –e.g. see, [0025]), 
sending the confirmation message to at least one receiver of the 10plurality of receivers, wherein the submitter communication is identified as being anonymous (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). “ –e.g. see, [0025], see also, [0020]); 
sending, by the at least one receiver of the plurality of receivers, at least one response message anonymously back to the submitter in response to or associated with the at least one Unique Identifier, wherein the at least one receiver of the plurality of receivers is a targeted receiver for the communication (“The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]); 
storing the non-encrypted information in at least one database (“The messaging component 116 also maintains a list of all the conversations (one or more messages) that take place in the conversations index 126. When a requesting user creates a conversation (e.g., uses the "send-message-to-all-users-in-tile" API), a new entry is allocated in that list, keyed by a conversation (message) token previously described. This entry includes the identity of the sender (user and/or requesting device) and optionally, other control information as desired.” –e.g. see, [0028]); 
matching the targeted receiver to a specific communication and information targeted by the submitter associated to at least one Unique Identifier stored in the database (“The send message API (e.g., send-message-to-all-users-in-tile (tiles-of-interest, message): conversationToken), looks up all the users (users of target devices) for all given tiles based on the geo-index and sends a push-notification to all of the target devices with the message and the message token.” –e.g. see, [0029]; herein, matching the targeted receiver based on tile-of-interest and a conversation token which uniquely identifies the conversation); 
providing a Receiver Unique Identifier to a host system administration device, system administration device and to each receiver (“The send message API sends a push-notification to all of the target devices with the message and the message token.” –e.g. see, [0029]); 
granting the targeted receiver access to the secure communication and information targeted by the submitter for the targeted receiver once the inputted Receiver Unique Identifier is verified (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]); 
wherein the targeted receiver is permitted to open communication(s), read the communication(s), act on the communication(s), forward the communication(s), respond to the communication(s), reply to the communication(s), and/or delete the communication(s) based on the inputted Receiver Unique Identifier (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]).  
Lahiani discloses may not explicitly disclose encrypting the information, in part or in whole; 
submitting the encrypted information and any other information to be sent to at least one receiver of a plurality of receivers; 
wherein the instructions further comprise a step, when the submitter chooses to only be identified as being anonymous, the submitter completing the anonymous e-mail address and/or text number entry field in the confirmation message; 
However, in an analogous art, Richard discloses encrypting the information, in part or in whole ("The anonymous communications server computer 106 then receives the sender ID tag 308 from the recipient device 104.  Since, in this embodiment, the sender device contact properties are included directly within the sender ID tag 308, the anonymous communications server computer will read the sender device contact properties from the sender ID tag.  Since the sender ID tag 308 has been encrypted or obfuscated, the tag data must be decrypted or deobfuscated by the anonymous communications server computer 106."-e.g. see, Richard: [0029]); 
submitting the encrypted information and any other information to be sent to at least one receiver of a plurality of receivers (“The portable device will be caused by the application to provide the sender ID tag 308 to the recipient device 104, and the recipient device 104 will at step 208 transmit the sender ID tag 308 to the anonymous communications server computer 106 without the recipient being able to understand any of the information contained within the sender ID tag 308 due to its encryption or obfuscation” –e.g. see, Richard: [0028]; see also, Richard: [0029]; herein, the sender ID tag 308 has been encrypted or obfuscated); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani by “encrypting the information, in part or in whole” and “submitting the encrypted information and any other information to be sent to at least one receiver of a plurality of receivers” as taught by Richard in order to establish a direct communication securely between a sender and a receiver without revealing sender’s identity to the receiver.
Neither Lahiani nor Richard explicitly disclose wherein the instructions further comprise a step, when the submitter chooses to only be identified as being anonymous, the submitter completing the anonymous e-mail address and/or text number entry field in the confirmation message; 
However, in an analogous art, Ferraro discloses wherein the instructions further comprise a step, when the submitter chooses to only be identified as being anonymous, the submitter completing the anonymous e-mail address and/or text number entry field in the confirmation message (“In FIG. 8, once the reporter 16 has selected an anonymity level of completely anonymous, the computer the reporter 16 provide a password which the anonymous reporting system 10 will associate with this incident report. As will be described below, once the reporter 16 submits the incident report with the follow-up password, the anonymous reporting system 10 randomly generates an access number for the reporter 16 and notifies the reporter 16 of this access number. The reporter 16, after submitting the incident report, may engage in follow-up communications with the client organization 14 using only the access number and follow-up password, without any personally identifying information, such that the reporter's 16 anonymity may be maintained.” –e.g. see, Ferraro: [0133]); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani and Richard by including “wherein the instructions further comprise a step, when the submitter chooses to only be identified as being anonymous, the submitter completing the anonymous e-mail address and/or text number entry field in the confirmation message” as taught by Ferraro in order to create a mechanism to authenticate an anonymous sender for future communication.

As to claim 18, neither Lahiani nor Richard explicitly disclose wherein the instructions further comprise a step, when the submitter chooses to 11be identified as being non-anonymous, wherein the submitter may reveal information such as their name, e-mail address, phone number, phone text number, photo, video, audio, mobile or other device identifier, or network identity code or location for non-anonymous 
However, in an analogous art, Ferraro discloses wherein the instructions further comprise a step, when the submitter chooses to 11be identified as being non-anonymous, wherein the submitter may reveal information such as their name, e-mail address, phone number, phone text number, photo, video, audio, mobile or other device identifier, or network identity code or location for non-anonymous communications to the at least one receiver(s) and the information is stored in at least one data base, and the submitter communication is identified as being non- anonymous (Ferraro: “In one example, another level of anonymity may be provided which is effectively "no anonymity" wherein the client organization 14 and the administrator 12 are both made aware of the identity and contact information of the reporter 16. In this example, a computer display screen may be generated by the system 10 in a manner similar to FIG. 10, except that the information obtained from the reporter 16 will be reported by administrator 12 to the client organization 14.” –e.g. see, [0135]; Ferraro in para [0134] teaches “A second level of anonymity may include anonymity towards the client organization 14. In this example, the reporter 16 provides identifying information which may include name, telephone numbers, personal e-mail addresses, etc.; …FIG. 10 illustrates an example computer display screen … wherein a set of personal information fields are provided in order to obtain identifying information from the reporter 16”; see also, Fig. 10.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani and Richard by 
  

As to claim 19, Lahiani discloses wherein the instructions further comprise a step, wherein at least one of the at least one receiver(s) is a targeted receiver(s) of the communication, and further comprising the steps of: matching at least one targeted receiver to specific communications and information stored in at least one database or other storage device and associated with at least one Unique Identifier (“The messaging component 116 also maintains a list of all the conversations (one or more messages) that take place in the conversations index 126. When a requesting user creates a conversation (e.g., uses the "send-message-to-all-users-in-tile" API), a new entry is allocated in that list, keyed by a conversation (message) token previously described. This entry includes the identity of the sender (user and/or requesting device) and optionally, other control information as desired.” –e.g. see, [0028]); providing a Receiver Unique Identifier to a host system administration device, system administration device, and to each receiver (“The send message sends a push-notification to all of the target devices with the message and the message token.” –e.g. see, [0029]); giving a receiver access to secure communications and information targeted by submitter to them once they input their Receiver Unique Identifier; and permitting the receiver to open communication(s), read the communication(s), act on the communication(s), forward the communication(s), respond to the communication(s), reply to the communication(s), and/or delete the communication(s) (“With respect to receiving messages, any push-notification service can be employed to receive text messages at a target device. Once the message is received at a target user (e.g., of a target device 108) and the target user opens the application associated with the push-notification, the client application enables the target user to send a response back to the requesting user (of the requesting device 120). The response is then sent to the requesting device 120 via the messaging component 116 using a "send-response-to-message" API. The token, which is received inside the push-notification, is used by the messaging component 116 to correlate the message to the sender (the user of the requesting device 120).” –e.g. see, [0025]).  

Claims 22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wijayanathan in view of Richard and further in view of Ferraro.



However, in an analogous art, Ferraro discloses comprising a step of selecting, by the submitter, a level of anonymity from at least one of the following: remain anonymous, provide contact information, provide email, provide text, provide phone number, provide first and/or last name, provide title, provide location (“In one embodiment of the invention, an anonymous reporting system 10 may be provided with a plurality of different levels of anonymity for reporters 16 to utilize. In one example, a first level of anonymity includes complete anonymity wherein no contact information or personal identification information (e.g., name, telephone number or e-mail address) is provided by the reporter 16 in filing the incident report 28. In this way, the reporter 16 can submit an incident report 28 with complete anonymity, both towards the client organization 14, as well as towards the administrator 12. In one example, the anonymous reporting system 10 may utilize a computer display screen which provides the reporter 16 with a selection of a plurality of levels of anonymity, as illustrated in FIG. 7. In the example of FIG. 7, a computer display screen or graphical user interface (GUI) provides a drop-down menu for the reporter 16 to select from three levels of desired anonymity. In this example, if the user selects "remain completely anonymous" as the anonymity level, then the computer display screen removes the queries for identifying information, such as name, phone numbers, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Lahiani and Richard by including “further comprising a step of selecting, by the submitter, a level of anonymity from at least one of the following: remain anonymous, provide contact information, provide email, provide text, provide phone number, provide first and/or last name, provide title, provide location” as taught by Ferraro in order to create a mechanism to authenticate an anonymous sender for future communication.


As to claim 25, Wijayanathan wherein the step of selecting further comprises achieving activation of the "Smart System" when accessing the GUI for less than the selected amount of time necessary for accessing the GUI (“In a third embodiment associated with step 314, if the incoming call message for a call from the PSAP entity is received within the time period defined by the timer set in step 330, and the incoming call message includes a data indication that indicates that the call is the continued emergency call (i.e. for silent and/or automatic-answering), then the processor causes the incoming call to be automatically answered without detecting any manual answer signal via the user interface of the mobile device in step 332.” –e.g. see, [0056]; herein, emergency call activates a smart button when the call is received within a time period; see also, [0047]).  

wherein the step of selecting further comprises selecting an amount of time necessary to access the GUI to achieve activation of the "Smart System" prior to step ii. in B (“In a third embodiment associated with step 314, if the incoming call message for a call from the PSAP entity is received within the time period defined by the timer set in step 330, and the incoming call message includes a data indication that indicates that the call is the continued emergency call (i.e. for silent and/or automatic-answering), then the processor causes the incoming call to be automatically answered without detecting any manual answer signal via the user interface of the mobile device in step 332.” –e.g. see, [0056]; herein, emergency call activates a smart button when the call is received within a time period; see also, [0047]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2012/0284755 A1-Keret et al. discloses A client application residing on a mobile device allows a user of the mobile device to provide real-time reporting of an event to a central location which is configured to broadcast such live feed. A broadcaster is able to invite a user to provide the live feed. In addition or alternatively, a user is able to propose to the broadcaster that the user, who is located in proximity of a news-worthy event, is willing to commence a live feed. The broadcaster is able to 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495 

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495